DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 10/08/2021, said application claims a priority date of 05/16/2018.  
Claims 21-40 are pending in the case.  
Claims 1-20 have been cancelled.
Claims 21-40 have been added.
Claims 21, 30 and 39 are independent claims.

	
Admitted Prior Art
Examiner made an assertion of Official Notice in the rejection of claims 1, 10 and 19 in the previous Office Action mailed on 12/11/2019 for the parent Application of the instant Application (App. No. 15/981536). Applicant did not traverse Examiner’s assertion of official notice and therefore the well-known technique for launching a virtual assistant from a lock screen of a mobile device is taken to be admitted prior art (see MPEP § 2144.03(C).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 26, 31, 35 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22, 31 and 40:
Claim 2 recites the limitation "determining, based at least in part on the input signal of the image type wherein the input signal of the image type is pixel data for an image captured by a camera of the mobile device, whether the image includes one or more objects comprises determining, based at least on the pixel data, that the one or more objects comprises…"  and “determining, based at least in part on input signal of the audio type wherein the input signal of the audio type is audio data for audio input captured by a microphone of the mobile device, whether the audio data includes a query comprises…” There is insufficient antecedent basis for these limitations in the claim.  Claims 31 and 40 are rejected under the same rationale.

Claims 26 and 35:
	Claims 26 and 35 are rejected for fully incorporating the deficiency of their respective base claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant et al. (US 2019/0027147, filed on 07/15/2017, hereinafter Diamant) in view of Garcia-Barrio et al. (US 2015/0088923 A1, published 03/26/2015, hereinafter “Garcia”)

Independent Claims 21, 30 and 39:
	Diamant discloses a system comprising:
one or more data processing apparatus (Diamant: Figs. 1A-1B, ¶ [0016], [0048], [0051].); and
a memory storage apparatus [non-transitory computer storage medium] in data communication with one or more data processing apparatus, the memory storage apparatus storing instructions executable by the one or more data processing apparatus and that upon such execution cause the one or more data processing apparatus to perform operations [method] comprising (Diamant: Fig. 5 ¶ [0051]-[0052].):
receiving request data specifying a request to launch a virtual assistant application from a lock screen of a mobile device (The user can launch the digital assistant with a trigger word such as “Hey, Ayeye”, Diamant: ¶ [0022].  As indicated above, it is admitted prior art for a user to be able to launch a virtual assistant from a lock screen of a mobile device.  Accordingly, it would be obvious to one of ordinary skill in the art to use the known feature to launch the virtual assistant from the lock-screen.  One would have been motivated to make such a combination in order to provide the user with quick access to the virtual assistant.),
in response to receiving the request data, obtaining a plurality of input signals (The user can provide multimodal input to the virtual assistant, Diamant: ¶ [0021]-[0026].  Examiner considers any input signal to the digital assistant received after the digital assistant is launched to be input signals that are “in response to receiving the request data” since the only way the input signals can be obtained for the digital assistant is when the digital assistant is already running.), 
each of the input signals being of an input type different from each other input type of each other input signal (Diamant: Fig. 4, ¶ [0021]-[0026].), and 
the input types for the input signals including an image type and an audio type (Diamant: Fig. 4, ¶ [0018], [0021]-[0026].).
selecting, from multiple candidate input modes an input mode for the virtual assistant application, wherein each candidate input mode is of an input type different from each other input type of each other candidate input mode, and the input types include the image type and an audio type (The input modes are selected based on a whether a query is detected and whether the query is ambiguous or not, Diamant: Fig. 4, ¶ [0021] last two sentences, [0022]-[0026].); and
presenting, by the virtual assistant application, content to a user of the mobile device, the presented content being selected based on the input signal received using the selected input mode (Diamant: Fig. 4, ¶ [0021] last two sentences, [0022]-[0026], [0028].).
Although Examiner does not consider the claims to require the plurality of input signals to be obtained at the same time, for the sake of argument, Examiner provides Garcia.
Garcia teaches a system, medium and method wherein the plurality of input signals can be received at the same time (The audio and image signals can be received and processed independently at the same time, Garcia: Fig. 4, ¶ [0058].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Diamant wherein the plurality of input signals can be received at the same time, as taught by Garcia.
One would have been motivated to make such a combination in order to provide a more effective means for determining the user’s intended search query (Garcia: Fig. 4, ¶ [0058].).

Claims 22, 31 and 40:
	The rejection of claims 21, 30 and 39 are incorporated.  Diamant in view of Garcia further teaches a method, system and medium wherein: 
determining, based at least in part on the input signal of the image type wherein the input signal of the image type is pixel data for an image captured by a  camera of the mobile device, whether the image includes one or more objects comprises determining, based at least on the pixel data, that the one or more objects comprises one or more recognized objects of one or more specified classes of objects (Diamant: ¶ [0025]; Garcia: Fig. 4, ¶ [0059].); 
determining, based at least in part on input signal of the audio type wherein the input signal of the audio type is audio data for audio input captured by a microphone of the mobile device, whether the audio data includes a query comprises determining, based at least in part on the audio data and using a language model, a likelihood that the audio data includes a query (The system uses an acoustic model and a language model to generate translated text from the user’s utterance, the language model generates the text determining the probabilities for the sequence of words, Diamant: ¶ [0020], [0021].  The translated text is then sent to the intent system to determine whether a the translated text comprises a search query, the intent is associated with a  confidence score, Diamant: ¶ [0028]-[0029].)

Claims 23 and 32:
	The rejection of claims 21 and 30 are incorporated.  Diamant in view of Garcia further teaches a method and system further comprising transmitting, to a remote server, input of the plurality of input signals based upon the selected input mode (Diamant: Figs. 1A-1B, ¶ [0028]);
wherein the content presented to the user is received from the remote server based upon the transmitted input of the plurality of input signals (Diamant: Figs. 1A-1B, ¶ [0028], [0033], [0039].).

Claims 24 and 33:
	The rejection of claims 21 and 30 are incorporated.  Diamant in view of Garcia further teaches a method and system further comprising selecting a user interface for presentation by the virtual assistant application based on the selected input mode, wherein the content is presented using the selected user interface (Diamant: Figs. 1A-1B, ¶ [0028], [0033], [0039].).

Claims 28 and 37:
	The rejection of claims 21 and 30 are incorporated.  Diamant in view of Garcia further teaches a method and system wherein selecting, based on the one or more signals and from multiple candidate input modes, an input mode for the virtual assistant application comprises determining whether the voice input includes a query and selecting an audio input mode in response to determining that the voice input includes the query (Diamant: Fig. 4, ¶ [0021]; Garcia: ¶ [0027], [0053], [0058], [0060]).

Claims 29 and 38:
The rejection of claims 21 and 30 are incorporated.  Diamant in view of Garcia further teaches a method and system wherein presenting, by the virtual assistant application, content to a user of the mobile device comprises at least one of presenting image content in a user interface of the virtual assistant application, presenting video content in the user interface of the virtual assistant application, or playing audio content (Diamant: Figs. Figs. 2D, 2F, ¶ [0033], [0039].).

Claim(s) 25, 26, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Garcia and further in view of in view of Ho et al. (US 2012/0324213 A1, published 12/20/2012, hereinafter “Ho”).

Claims 25 and 34:
	The rejection of claims 21 and 30 are incorporated.  Diamant in view of Garcia does not appear to expressly teach a method and system wherein: 
obtaining a plurality of input signals comprises determining a location of the mobile device with respect to the user based on data received from one or more of an accelerometer of the mobile device or a gyroscope of the mobile device; and 
selecting, based on the plurality of input signals and from multiple candidate input modes, an input mode for the virtual assistant application comprises selecting the input mode based on the location of the mobile device with respect to the user.
However, Ho teaches a method and system wherein: 
obtaining input signals comprises determining a location of the mobile device with respect to the user based on data received from one or more of an accelerometer of the mobile device or a gyroscope of the mobile device (Ho: Figs. 3A-3C, ¶ [0027]-[0028], [0057]-[0058].); and 
selecting an input mode for the virtual assistant application comprises selecting the input mode based on the location of the mobile device with respect to the user (Ho: Figs. 3A-3C, ¶ [0027]-[0028], [0057]-[0058].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system medium and method of Diamant in view of Garcia wherein: 
obtaining input signals comprises determining a location of the mobile device with respect to the user based on data received from one or more of an accelerometer of the mobile device or a gyroscope of the mobile device; and 
selecting an input mode comprises selecting the input mode based on the location of the mobile device with respect to the user, as taught by Ho.
One would have been motivated to make such a combination in order to provide a better means for understanding the user’s input intent (Ho: figs. 3B and 4, ¶ [0043], [0059].).
In combination Diamant in view of Garcia and further in view of Ho teaches a method and system wherein:
obtaining a plurality of input signals comprises determining a location of the mobile device with respect to the user based on data received from one or more of an accelerometer of the mobile device or a gyroscope of the mobile device (Diamant: ¶ [0021]-[0026]; Garcia: Fig. 4, ¶ [0058]; Ho: Figs. 3A-3C, ¶ [0027]-[0028], [0057]-[0058].); and 
selecting, based on the plurality of input signals and from multiple candidate input modes, an input mode for the virtual assistant application comprises selecting the input mode based on the location of the mobile device with respect to the user (Diamant: Fig. 4, ¶ [0021] last two sentences, [0022]-[0026]; Garcia: ¶ [0053]-[0054], [0058]; Ho: Figs. 3A-3C, ¶ [0027]-[0028], [0057]-[0058].).

Claims 26 and 35:
	The rejection of claims 22 and 31 are incorporated.  Diamant in view of Garcia does not appear to expressly teach a method and system wherein: 
obtaining a plurality of input signals comprises determining a direction in which the camera of the mobile device is pointing based on data received from one or more of an accelerometer of the mobile device or a gyroscope of the mobile device; and 
selecting, from multiple candidate input modes an input mode for the virtual assistant application comprises selecting the input mode based on the direction in which the camera of the mobile device is pointing.
However, Ho teaches a method and system wherein:
obtaining input signals comprises determining a direction in which the camera of the mobile device is pointing based on data received from one or more of an accelerometer of the mobile device or a gyroscope of the mobile device (Ho: Figs. 3A-3C, ¶ [0027]-[0028], [0057]-[0058].); and 
selecting an input mode comprises selecting the input mode based on the direction in which the camera of the mobile device is pointing (Ho: Figs. 3A-3C, ¶ [0027]-[0028], [0057]-[0058].).
In combination Diamant in view of Garcia and further in view of Ho teaches a method and system wherein:
obtaining a plurality of input signals comprises determining a direction in which the camera of the mobile device is pointing based on data received from one or more of an accelerometer of the mobile device or a gyroscope of the mobile device (Diamant: ¶ [0021]-[0026]; Garcia: Fig. 4, ¶ [0058]; Ho: Figs. 3A-3C, ¶ [0027]-[0028], [0057]-[0058].); and 
selecting, from multiple candidate input modes an input mode for the virtual assistant application comprises selecting the input mode based on the direction in which the camera of the mobile device is pointing (Diamant: Fig. 4, ¶ [0021] last two sentences, [0022]-[0026]; Garcia: ¶ [0053]-[0054], [0058]; Ho: Figs. 3A-3C, ¶ [0027]-[0028], [0057]-[0058].).

Claim(s) 27 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Garcia and further in view of Moran et al. (US 2016/0085430 A1, published 03/24/2016, hereinafter “Moran”).

Claims 27 and 36:
The rejection of claims 21 and 30 are incorporated.  Diamant in view of Garcia further teaches a method and system wherein obtaining one or more signals related to the inputs for the virtual assistant comprises obtaining geographic location data specifying a geographic location of the mobile device (Diamant: ¶ [0027], [0042].).
Diamant in view of Garcia does not appear to expressly teach a method and system wherein selecting, from multiple candidate input modes, an input mode for the virtual assistant application comprises selecting the input mode based on the geographic location of the mobile device.
However, Moran teaches a method and system wherein selecting, from multiple candidate input modes, an input mode for the virtual assistant application comprises selecting the input mode based on the geographic location of the mobile device (Moran: ¶ [0076].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and system of Diamant in view of Garcia wherein selecting, from multiple candidate input modes, an input mode for the virtual assistant application comprises selecting the input mode based on the geographic location of the mobile device, as taught by Moran.
One would have been motivated to make such a combination in order to provide a more effective means for determining the correct input mode to use based on the gathered contextual information (Moran: ¶ [0076].). 

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175